OFFICE OF THE ATTORNEY         GENERAL   OFTEXAS
                         AUSTIN
                                                      /




Eon. IfubertC. Wright
AGGiStGnt    COUlty  Attorney
w1llaog county
RapndVill.8,      ??eXtUI




                                      on onthe above statad
questionhas be
                                       as follows:




                                esloners* Court

                   he is entitled to such additional
                  n, Is the amount therpsofecetby
                  d If 80 ad, whatsis suoh amount?
          "3. II not so set, how and by Worn is
     suuh OJeountdetsnnlnad'?
Hon. Hubert CL Wright, Pegs 2


          Article 38S3, n. c. S., reads In part es roi-
lOPiS:
         "Exoept as otherwiseprovided in this
    Aot, the annual r8eS that may be retained
    by precinct,oounty end distriot offloors
    mentioned In this &rtlols sh&U. be es fol-     -
    1OWS:
         "1. In OOIUIti8SOOntaining hrsnty rive
    (23,000)thousend or less inhabitants:County.
    Judge, Distrlot or Cr5.dnel Dlstriot Attorney,
    Shsriff, County Clerk, County Attorney, Dis-
    triot Clerk, Tar Collaotor, W    Assessor, or
    the Assessor and Collaotor of Taxss, TWsnty-
    four Hundred ($2400.00)DolLare eaohl Justloe
    or ths Paaoe end Constabla, delve Hundred
    ($l200.00)Dollera aaoh..,."
                                                       ,
         Section 3 of Article 3926, R. C. 8. as amended,
made as rollare:
         Tot presiding over the Ccmm.lsslonsrs*
    Court, ordering sleotlona and making raturns
    thereof, heerlng and detsmPiulng01~11 (MUSOB,
    ii any, end trenaeotingall other 0rri0ial
    businsss not otherwIseprovided for, the
    county Judge the11 reosl~s mh   salary from
    the Couety~Traasuryas the Ccawelssloners*
    Court may allow him by order, payable monthly
    from the Oenerel runds or the oountf, proxddad,
    that In oountieshaying ~290,ooo,wo.00 eesoaa-
    ed valuation,or more, end whioh ham estebllsh-
    sd therein institutloesfor the uare of both
    dependentand delinquent boys and girls, the
    County Judge shall receive as sx-offioio salary,
    not to be aocounted ror as i8tWt0r offloe, end
    in addition to ail auount8 allowed under the
    ~.:eximum
            FW ~iii, the r\dhor ~~lll 0r $3.000.00
    per ammu, payeble monthly out of the generel
    lunds or the oounty."
         Artiole 3893, 77. C. S. provfdes that:
         The Gomissioners* Court Is h8reby debarred
    rr0m allowIng compensationfor ax-officio services
Hon. Hubert 0. Wright, Page 3


    to county ofrlclelswhen the corn.pensatIon end
    excess fees whIoh they are allowed to retain
    shall reaah the xmximm provided ror In this
    ohapter. In oases where the oompensatIanaml
    excess fees whloh the officers are ellcmed to
    retain shell not reach the msxlmum provided .
    for In this ohapter, the Caum1sslon!rs*Court ;
    sha   sum   aaP.xnsationfor OX 0rri0i0' em-
    vices tien, in their judwnt, euoh oompensa-
    tlon Is neoessary,provided, suoh oompensatlon
    for ex officio services allowed shall not In-
    crease the oompensation~Oi~the%ffIoIalbeyond
    the m       of OcmnpensatIonand tUOOSS fees
    alluwedtobs retainedby hla underthis ohap-
    ter. Provided, however, the ex offiolo herein
    authorizedshall be al&mad only after an oppor-
    tunlty for a publio hearing end only upon the
    aitinuetirevote of at least+&aeqmmbers of
    the Commissioners*CourLw
         Artiole 3891, R. C. S., reads In part as fol-
lows:
         %aah ortloer named in this Chapter shall
    simt out ~0r the ouIT(tntrees or his orffoe pay
    or be peld theamountallouedhl.mun er thepro-
    visions of Artlole 3683. together tith the sal-
    aries or Ns assistants end deputies, and
    authorizedexpeneas under Artlole 3899, and the
    amount neresaery to oover costs or pramium on
    whqterer surety bond may be required by law. 3.f
    the eurrent tees or auoh office oollectedIn any
    year be more than the amount needed to pa)-the
    fmounts above 8pe6iried, Stme Shal.~be deemed
    fJXC0SSr88S, and shall be disposed of In the namer
    hereinafterprovided.
       . "In oountles containing-twenty-fivethousand
    (25,000)or less inhabitants,Dlstrlot and County
    ofrlaers named herein shall retain one-third of
    suoh 8~~88~ fees until auoh One-third,together
    tith the aIIIOuIlt8
                     SP8Omed in Article 38f33,amOUnt
Bon.Hubert
         c. wright,Plug8
                       4


      '-toThree Thousand aOl.lem ($S,OOO). Pmolnot
       oitloere shell retain o--third until suoh
       one-third,togetherwlth the ammt spsoifled
       ia Artlole 9885, &mount6 to Foul-t&m Hundred
       Dollars ($1400).....~
         Theonlystotute nouinfom3erorc4rrlngdtrwtlf
to oompsnsatlondue a oounty judgs forpresiding over the
oommisRionem~ oourt is aulml~TlsionS, Art1018 S925, aapn.
          Under ArtlolasSSSSand 5881, R. C. S.. the mrl-   ~.
ma ?em $or the oouaty Jude. of Wlllaoy County ls Thrm
Thatlsaad(b,ocO) malam.      Arttale SWti, supre provides
r0r00mp~etl~r0rer00ffioio        smlaesd&arr&allusumea
thereof rhea thq acmpansation anll8x0(988rees maoh iho mul-
mm pnntiad by laws.
          Tim CM Rundz;sdand3Unety-fire ($195.00)Dollars
ex ofrio monthly salary allmadbythoComi~~loner8'
court oaapeaaeteethe aaunty#~&ge r0r presiding 0-r the
oowl~slonem~ aourt or&mtng eleetloas end lvlkfnPreturns
themaurbiandt-~~inga~othstotfioialbus~annd
othemlse pro*idod iOr.                             _~
          You am respeet~ullfadrlsed   that it la the opin-
ion Q this departmsntthat the oounty Judga of Wllleoy
County is not entitled to oddktional oolapensaiiontar pro-
sldiag oter the aommf.seloners*ooart.  Aswehavasmswamd
your flret queaitlonin the aegetivo, it is not aeoessory
that we answsr the questions Noa, 2 and 3.
              Trustlngthatthe tmegolngansworsyour   inquiry,
we   rem&In

                                Very truly your8
                            AT!iVRWEY-RAX   OF ,mXAS




APPROVES JUL 8, 1939